c




                                                                   -.

         .

                                  ..-i...

               OFFICEOF   THE ATTORNEY GENERAL      OF TEXAS
                                 AUSTIN




I




      lfoxlor4blo
               s48rioaWoOee
      countyAuditor
    .)mya county
      ala x6roola,
                 Tuaa

     Dear sira




                                               i0tw  or 00t0b  12,
                                            a departlmnt,padr.as   :    :
                                                                            i
                                                                            I




             ha8 he #lnoo don. 80a ?reil~bl~,hi~eq rwvloo
             will FOQ&-O hlr rbwaoo fboa the oountr fox the
             duratioaof th8 wara . . .
                  %b3 22~16Jbaioialxibtrioto? To-8 fall0
             vlthln the t8rlw of Arti  32m3, Bwirbd Civil
            .,   I




.   .




        .




                     .-




                          1.

                               -
.
.




    0
      APPROVED
     ooYYIn-LL
       OPINION



    ..- arlu**   . - ‘.C-
                        .